(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    UNITED STATES v. DENEDO

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE ARMED FORCES

       No. 08–267.     Argued March 25, 2009—Decided June 8, 2009
Military authorities charged respondent, a native Nigerian serving in
 the U. S. Navy, with violating of the Uniform Code of Military Justice
 (UCMJ). With counsel’s assistance, respondent agreed to plead
 guilty to reduced charges. The special court-martial accepted the
 plea and convicted and sentenced respondent; the Navy-Marine
 Corps Court of Criminal Appeals (NMCCA) affirmed; and he was dis
 charged from the Navy in 2000. In 2006, the Department of Home
 land Security commenced removal proceedings against respondent
 based on the conviction. To avoid deportation, he filed a petition for a
 writ of coram nobis under the authority of the All Writs Act, asking
 the NMCCA to vacate the conviction it had earlier affirmed on the
 ground that his guilty plea resulted from ineffective assistance of
 counsel, who had assured him his plea bargain carried no risk of de
 portation. Though rejecting the Government’s contention that it
 lacked jurisdiction to grant the writ, the NMCCA denied relief for
 lack of merit. Agreeing that the NMCCA has jurisdiction, the Court
 of Appeals for the Armed Forces (CAAF) remanded for further pro
 ceedings on the merits.
Held:
    1. This Court has subject-matter jurisdiction under 28 U. S. C.
 §1259(4), which permits it to review CAAF decisions in cases “in
 which [that court] granted relief.” Respondent’s parsimonious view
 that the CAAF did not “ ‘gran[t] relief’ ” in this case, but simply re
 manded to the NMCCA, is rejected. Though §1259 does not define
 “relief,” the word’s familiar meaning encompasses any redress or
 benefit provided by a court. The CAAF’s judgment reversing the
 NMCCA satisfies that definition. Pp. 4–5.
    2. Article I military courts have jurisdiction to entertain coram no
2                     UNITED STATES v. DENEDO

                                  Syllabus

    bis petitions to consider allegations that an earlier judgment of con
    viction was flawed in a fundamental respect. Pp. 5–13.
          (a) Military courts’ power to issue extraordinary writs under the
    All Writs Act, see Noyd v. Bond, 395 U. S. 683, 695, n. 7, does not de
    termine the anterior question whether those courts have jurisdiction
    to entertain a coram nobis petition. As recognized by the All Writs
    Act—which permits “courts established by Act of Congress” to issue
    “all writs necessary or appropriate in aid of their respective jurisdic
    tions,” 28 U. S. C. §1651(a)—a court’s power to issue any form of re
    lief, extraordinary or otherwise, is contingent on its subject-matter
    jurisdiction over the case or controversy. Such jurisdiction is deter
    mined by Congress. Bowles v. Russell, 551 U. S. 205, 212. Thus, to
    issue respondent a writ of coram nobis on remand, the NMCCA must
    have had statutory subject-matter jurisdiction over respondent’s
    original judgment of conviction. Pp. 5–8.
          (b) Pursuant to the UCMJ, the NMCCA and the CAAF have sub
    ject-matter jurisdiction over this case. The NMCCA has jurisdiction
    to entertain respondent’s coram nobis request under UCMJ Article
    66, which provides: “For the purpose of reviewing court-martial cases,
    the [NMCCA] may sit . . . .” 10 U. S. C. §866(a). Because respon
    dent’s coram nobis request is simply a further “step in [his] criminal”
    appeal, United States v. Morgan, 346 U. S. 502, 505 n. 4, the
    NMCCA’s jurisdiction to issue the writ derives from the earlier juris
    diction it exercised under §866(a) to hear and determine the convic
    tion’s validity on direct review. Respondent’s coram nobis request is
    not barred by the requirement that the NMCCA “act only with re
    spect to the findings and sentence as approved by the convening au
    thority.” §866(c). An alleged error in the original judgment predi
    cated on ineffective-assistance-of-counsel challenges the conviction’s
    validity, see Knowles v. Mirzayance, ante, at ___, so respondent’s
    Sixth Amendment claim is “with respect to” the special-court
    martial’s “findings” of guilty. Because the NMCCA has jurisdiction,
    the CAAF has jurisdiction to review the NMCCA’s denial of respon
    dent’s petition challenging the validity of his original conviction.
    That the CAAF’s authority is confined “to matters of law” connected
    to “the findings and sentence as approved by the convening authority
    and as affirmed or set aside by the Court of Criminal Appeals,”
    §867(c), poses no obstacle to respondent’s requested review. His
    Sixth Amendment claim presents a “matte[r] of law” “with respect to
    the [guilty] findings . . . as approved by the [special court-martial]
    and as affirmed . . . by” the NMCCA. Pp. 8–10.
          (c) The Government’s argument that UCMJ Article 76 affirma
    tively prohibits the type of collateral review respondent seeks errs in
    “conflating the jurisdictional question with the merits” of respon
                     Cite as: 556 U. S. ____ (2009)                     3

                                Syllabus

  dent’s petition, Arthur Andersen LLP v. Carlisle, ante, at ___. Article
  76 provides for the finality of judgments in military cases. Just as
  the finality principle did not jurisdictionally bar the court in Morgan,
  supra, from examining its earlier judgment, neither does it bar the
  NMCCA from doing so here. The Government’s contention that co
  ram nobis permits a court to correct its own errors, not those of an in
  ferior court, is disposed of on similar grounds. Pp. 10–12.
66 M. J. 114, affirmed and remanded.

  KENNEDY, J., delivered the opinion of the Court, in which STEVENS,
SOUTER, GINSBURG, and BREYER, JJ., joined. ROBERTS, C. J., filed an
opinion concurring in part and dissenting in part, in which SCALIA,
THOMAS, and ALITO, JJ., joined.
                        Cite as: 556 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 08–267
                                   _________________


  UNITED STATES, PETITIONER v. JACOB DENEDO
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE ARMED FORCES

                                 [June 8, 2009]


   JUSTICE KENNEDY delivered the opinion of the Court.
   The case before us presents a single issue: whether an
Article I military appellate court has jurisdiction to enter
tain a petition for a writ of error coram nobis to challenge
its earlier, and final, decision affirming a criminal convic
tion. The military court which had affirmed the conviction
and where the writ of coram nobis was sought is the Navy-
Marine Corps Court of Criminal Appeals (NMCCA). Its
ruling that it had jurisdiction to grant the writ, but then
denying its issuance for lack of merit, was appealed to the
United States Court of Appeals for the Armed Forces
(CAAF). After the CAAF agreed that the NMCCA has
jurisdiction to issue the writ, it remanded for further
proceedings on the merits. The Government of the United
States, contending that a writ of coram nobis directed to a
final judgment of conviction is beyond the jurisdiction of
the military courts, now brings the case to us.
                            I
  Respondent Jacob Denedo came to the United States in
1984 from his native Nigeria. He enlisted in the Navy in
1989 and became a lawful permanent resident in 1990. In
1998, military authorities charged him with conspiracy,
2                UNITED STATES v. DENEDO

                      Opinion of the Court

larceny, and forgery—in contravention of Articles 81, 121,
and 123 of the Uniform Code of Military Justice (UCMJ),
10 U. S. C. §§881, 921, 923—all for his role in a scheme to
defraud a community college. With the assistance of both
military and civilian counsel, respondent made a plea
bargain to plead guilty to reduced charges. In exchange
for his plea the convening authority referred respondent’s
case to a special court-martial, §819, which, at that time,
could not impose a sentence greater than six months’
confinement.
    The special court-martial, consisting of a single military
judge, accepted respondent’s guilty plea after determining
that it was both knowing and voluntary. The court con
victed respondent of conspiracy and larceny. It sentenced
him to three months’ confinement, a bad-conduct dis
charge, and a reduction to the lowest enlisted pay grade.
Respondent appealed on the ground that his sentence was
unduly severe. The NMCCA affirmed. App. to Pet. for
Cert. 64a–67a. Respondent did not seek further review in
the CAAF, and he was discharged from the Navy on May
30, 2000.
    In 2006, the Department of Homeland Security com
menced removal proceedings against respondent based
upon his special court-martial conviction. To avoid depor
tation, respondent decided to challenge his conviction once
more, though at this point it had been final for eight years.
He maintained, in a petition for a writ of coram nobis filed
with the NMCCA, that the conviction it had earlier af
firmed must be deemed void because his guilty plea was
the result of ineffective assistance of counsel. Respondent
alleged that he informed his civilian attorney during plea
negotiations that “ ‘his primary concern and objective’ ”
was to avoid deportation and that he was willing to “ ‘risk
. . . going to jail’ ” to avert separation from his family. 66
M. J. 114, 118 (C. A. Armed Forces 2008). On respon
dent’s account, his attorney—an alcoholic who was not
                  Cite as: 556 U. S. ____ (2009)            3

                      Opinion of the Court

sober during the course of the special court-martial pro
ceeding—erroneously assured him that “ ‘if he agreed to
plead guilty at a special-court-martial he would avoid any
risk of deportation.’ ” Ibid. Petitioner argued that the
NMCCA could set aside its earlier decision by issuing a
writ of coram nobis under the authority of the All Writs
Act, 28 U. S. C. §1651(a).
   The Government filed a motion to dismiss for want of
jurisdiction. It contended that the NMCCA had no author
ity to conduct postconviction proceedings. In a terse, four
sentence order, the NMCCA summarily denied both the
Government’s motion and respondent’s petition for a writ
of coram nobis. App. to Pet. for Cert. 63a. Respondent
appealed and the CAAF, dividing 3 to 2, affirmed in part
and reversed in part. The CAAF agreed with the NMCCA
that standing military courts have jurisdiction to conduct
“collateral review under the All Writs Act.” 66 M. J., at
119. This is so, the CAAF explained, because “when a
petitioner seeks collateral relief to modify an action that
was taken within the subject matter jurisdiction of the
military justice system . . . a writ that is necessary or
appropriate may be issued under the All Writs Act ‘in aid
of’ the court’s existing jurisdiction.” Id., at 120 (citing 28
U. S. C. §1651(a)).
   Satisfied that it had jurisdiction, the CAAF next turned
to whether the writ of coram nobis should issue. It held
that a nondefaulted, ineffective-assistance claim that was
yet to receive a full and fair review “within the military
justice system” could justify issuance of the writ. 66 M. J.,
at 125. Finding that respondent’s ineffective-assistance
claim satisfied “the threshold criteria for coram nobis
review,” the CAAF remanded to the NMCCA so it could
ascertain in the first instance “whether the merits of
[respondent’s] petition can be resolved on the basis of the
written submissions, or whether a factfinding hearing is
required.” Id., at 126, 130.
4                UNITED STATES v. DENEDO

                      Opinion of the Court

  Judge Stucky filed a dissenting opinion. Assuming that
the majority had correctly determined its jurisdiction to
grant the requested relief, he concluded that respondent’s
ineffective-assistance claim lacked merit. Id., at 131.
Judge Ryan also dissented. Reasoning that the majority
had misapplied this Court’s holding in Clinton v. Gold
smith, 526 U. S. 529 (1999), she concluded that the UCMJ
does not confer jurisdiction upon military tribunals to
conduct “post-finality collateral review.” 66 M. J., at 136.
We granted certiorari, 555 U. S. ___ (2008), and now
affirm.
                             II
   Before we address another court’s subject-matter juris
diction we must first determine our own. See Ashcroft v.
Iqbal, ante, at 6 (“Subject-matter jurisdiction . . . should be
considered when fairly in doubt”). The Government, upon
which the burden to demonstrate subject-matter jurisdic
tion lies, DaimlerChrysler Corp. v. Cuno, 547 U. S. 332,
342 (2006), claims that our power to hear this appeal rests
on 28 U. S. C. §1259(4). That jurisdictional provision
permits us to review CAAF decisions in “ ‘cases . . . in
which the Court of Appeals for the Armed Forces . . .
granted relief.’ ” Respondent maintains that we lack
jurisdiction because the CAAF did not “ ‘grant relief’ ”; “all
it did was remand” to the NMCCA. Brief for Respondent
6–7 (brackets omitted).
   Respondent’s parsimonious construction of the word
“relief” need not detain us long. Though §1259 does not
define the term, its familiar meaning encompasses any
“redress or benefit” provided by a court. Black’s Law
Dictionary 1317 (8th ed. 2004). The CAAF’s judgment
reversing the NMCCA satisfies that definition. The
NMCCA denied respondent’s petition for a writ of coram
nobis, while the CAAF’s decision reversed and remanded
so that the NMCCA could determine anew if the writ
                  Cite as: 556 U. S. ____ (2009)            5

                      Opinion of the Court

should issue. That decision conferred a palpable benefit
on respondent; for a chance of success on the merits, how
ever slight, is superior to no possibility at all.
  To be sure, respondent would have preferred the CAAF
to issue a writ of coram nobis or to direct the NMCCA to
do so rather than remanding for the NMCCA to conduct
further proceedings. We have jurisdiction, however, to
review any decision granting “relief,” not just those provid
ing “ultimate relief” or “complete relief.” Indeed, appellate
courts reverse and remand lower court judgments—rather
than issuing complete relief—with regularity. See, e.g.,
Arthur Andersen LLP v. Carlisle, ante, at ___; FCC v. Fox
Television Stations, Inc., ante, at ___. There is no merit to
the view that a decision granting partial relief should be
construed as granting no relief at all.
  Because the CAAF “granted relief” to respondent, the
text of §1259 is satisfied here. We have jurisdiction to
determine whether the CAAF was correct in ruling that
the NMCCA had authority to entertain the petition for a
writ of coram nobis.
                             III
                              A
  The writ of coram nobis is an ancient common-law
remedy designed “to correct errors of fact.” United States
v. Morgan, 346 U. S. 502, 507 (1954). In American juris
prudence the precise contours of coram nobis have not
been “well defined,” Bronson v. Schulten, 104 U. S. 410,
416 (1882), but the writ traces its origins to the King’s
Bench and the Court of Common Pleas. United States v.
Plumer, 27 F. Cas. 561, 573 (No. 16,056) (CC Mass. 1859)
(opinion for the court by Clifford, Circuit Justice); see also
Morgan, supra, at 507, n. 9 (citing 2 W. Tidd, Practice of
Courts of King’s Bench and Common Pleas *1136–*1137).
In English practice the office of the writ was to foster
respect for judicial rulings by enabling the same court
6               UNITED STATES v. DENEDO

                     Opinion of the Court

“where the action was commenced and where the judg
ment was rendered” to avoid the rigid strictures of judg
ment finality by correcting technical errors “such as hap
pened through the fault of the clerk in the record of the
proceedings prior to the judgment.” Plumer, supra, at
572–573.
   Any rationale confining the writ to technical errors,
however, has been superseded; for in its modern iteration
coram nobis is broader than its common-law predecessor.
This is confirmed by our opinion in Morgan. In that case
we found that a writ of coram nobis can issue to redress a
fundamental error, there a deprivation of counsel in viola
tion of the Sixth Amendment, as opposed to mere technical
errors. 346 U. S., at 513. The potential universe of cases
that range from technical errors to fundamental ones
perhaps illustrates, in the case of coram nobis, the “ten
dency of a principle to expand itself to the limit of its
logic.” B. Cardozo, The Nature of the Judicial Process 51
(1921). To confine the use of coram nobis so that finality
is not at risk in a great number of cases, we were careful
in Morgan to limit the availability of the writ to “extraor
dinary” cases presenting circumstances compelling its use
“to achieve justice.” 346 U. S., at 511. Another limit, of
course, is that an extraordinary remedy may not issue
when alternative remedies, such as habeas corpus, are
available. See id., at 510–511.
   In federal courts the authority to grant a writ of coram
nobis is conferred by the All Writs Act, which permits
“courts established by Act of Congress” to issue “all writs
necessary or appropriate in aid of their respective jurisdic
tions.” 28 U. S. C. §1651(a). Though military courts, like
Article III tribunals, are empowered to issue extraordi
nary writs under the All Writs Act, Noyd v. Bond, 395
U. S. 683, 695, n. 7 (1969), that authority does not deter
mine the anterior question whether military courts have
jurisdiction to entertain a petition for coram nobis. As the
                 Cite as: 556 U. S. ____ (2009)            7

                     Opinion of the Court

text of the All Writs Act recognizes, a court’s power to
issue any form of relief—extraordinary or otherwise—is
contingent on that court’s subject-matter jurisdiction over
the case or controversy.
   Assuming no constraints or limitations grounded in the
Constitution are implicated, it is for Congress to deter
mine the subject-matter jurisdiction of federal courts.
Bowles v. Russell, 551 U. S. 205, 212 (2007) (“Within
constitutional bounds, Congress decides what cases the
federal courts have jurisdiction to consider”). This rule
applies with added force to Article I tribunals, such as the
NMCCA and CAAF, which owe their existence to Con
gress’ authority to enact legislation pursuant to Art. I, §8
of the Constitution. Goldsmith, 526 U. S., at 533–534.
   Our decision in Goldsmith demonstrates these teach
ings. There an Air Force officer, James Goldsmith, was
convicted of various crimes by general court-martial and
sentenced to six years’ confinement. Id., at 531. Follow
ing his conviction, Congress enacted a statute authorizing
the President to drop convicted officers from the rolls of
the Armed Forces. When the Air Force notified Goldsmith
that he would be dropped from the rolls, he lodged a peti
tion before the Air Force Court of Criminal Appeals
(AFCCA) claiming that the proposed action contravened
the Ex Post Facto Clause of the Constitution. Id., at 532–
533. Goldsmith sought extraordinary relief as authorized
by the All Writs Act to enjoin the President from removing
him from the rolls. The AFCCA denied relief, but the
CAAF granted it.
   Concluding that the UCMJ does not authorize military
courts to review executive action—including a decision to
drop an officer from the rolls—we held that the AFCCA
and the CAAF lacked jurisdiction over Goldsmith’s case.
Id., at 535. This was so, we unequivocally found, irrespec
tive of the military court’s authority to issue extraordinary
relief pursuant to the All Writs Act and its previous juris
8                 UNITED STATES v. DENEDO

                      Opinion of the Court

diction over Goldsmith’s criminal proceeding. The power
to issue relief depends upon, rather than enlarges, a
court’s jurisdiction. Id., at 536–537.
   That principle does not control the question before us.
Because coram nobis is but an extraordinary tool to cor
rect a legal or factual error, an application for the writ is
properly viewed as a belated extension of the original
proceeding during which the error allegedly transpired.
See Morgan, supra, at 505, n. 4 (coram nobis is “a step in
the criminal case and not, like habeas corpus where relief
is sought in a separate case and record, the beginning of a
separate civil proceeding”); see also United States v. Beg
gerly, 524 U. S. 38, 46 (1998) (citing Pacific R. Co. of Mo. v.
Missouri Pacific R. Co., 111 U. S. 505, 522 (1884) (noting
that an “independent action”—which, like coram nobis, is
an equitable means to obtain relief from a judgment—
“ ‘may be regarded as ancillary to the prior suit, so that the
relief asked may be granted by the court which made the
decree in that suit . . . . The bill, though an original bill in
the chancery sense of the word, is a continuation of the
former suit, on the question of the jurisdiction of the
[court]’ ”). It follows that to issue respondent a writ of
coram nobis on remand, the NMCCA must have had
statutory subject-matter jurisdiction over respondent’s
original judgment of conviction.
                                B
   In the critical part of its opinion discussing the jurisdic
tion and authority of the NMCCA to issue a writ of coram
nobis in an appropriate case, the CAAF describes respon
dent’s request for review as one “under the All Writs Act.”
66 M. J., at 119. This is correct, of course, if it simply
confirms that the Act authorizes federal courts to issue
writs “in aid of” their jurisdiction; but it does not advance
the inquiry into whether jurisdiction exists.
   And there are limits to the use of coram nobis to alter or
                  Cite as: 556 U. S. ____ (2009)            9

                      Opinion of the Court

interpret earlier judgments. As Goldsmith makes plain,
the All Writs Act and the extraordinary relief the statute
authorizes are not a source of subject-matter jurisdiction.
526 U. S., at 534–535. Statutes which address the power
of a court to use certain writs or remedies or to decree
certain forms of relief, for instance to award damages in
some specified measure, in some circumstances might be
construed also as a grant of jurisdiction to hear and de
termine the underlying cause of action. Cf. Marbury v.
Madison, 1 Cranch 137 (1803). We have long held, how
ever, that the All Writs Act should not be interpreted in
this way. Goldsmith, supra, at 536; Plumer, 27 F. Cas., at
574 (jurisdiction cannot be acquired “by means of the writ
to be issued”). The authority to issue a writ under the All
Writs Act is not a font of jurisdiction. See Syngenta Crop
Protection, Inc. v. Henson, 537 U. S. 28, 31 (2002).
   Quite apart from the All Writs Act, we conclude that the
NMCCA has jurisdiction to entertain respondent’s request
for a writ of coram nobis. Article 66 of the UCMJ pro
vides: “For the purpose of reviewing court-martial cases,
the [Court of Criminal Appeals] may sit . . . .” 10 U. S. C.
§866(a). Because respondent’s request for coram nobis is
simply a further “step in [his] criminal” appeal, Morgan,
346 U. S., at 505, n. 4, the NMCCA’s jurisdiction to issue
the writ derives from the earlier jurisdiction it exercised to
hear and determine the validity of the conviction on direct
review. As even the Government concedes, the textual
authority under the UCMJ to “ ‘revie[w] court-martial
cases’ ” provided the NMCCA with jurisdiction to hear an
appeal of respondent’s judgment of conviction. See Brief
for United States 17–18. That jurisdiction is sufficient to
permit the NMCCA to entertain respondent’s petition for
coram nobis. See also Courts of Criminal Appeals Rule of
Practice and Procedure 2(b) (recognizing NMCCA discre
tionary authority to entertain petitions for extraordinary
writs).
10                UNITED STATES v. DENEDO

                      Opinion of the Court

    It is true that when exercising its jurisdiction under
§866(a), the NMCCA “may act only with respect to the
findings and sentence as approved by the convening au
thority.” §866(c). That limitation does not bar respon
dent’s request for a writ of coram nobis. An alleged error
in the original judgment predicated on ineffective
assistance-of-counsel challenges the validity of a convic
tion, see Knowles v. Mirzayance, ante, at 3, so respondent’s
Sixth Amendment claim is “with respect to” the special
court-martial’s “findings of guilty,” 10 U. S. C. §866(c).
Pursuant to the UCMJ, the NMCCA has subject-matter
jurisdiction to hear respondent’s request for extraordinary
relief.
    Because the NMCCA had jurisdiction over respondent’s
petition for coram nobis, the CAAF had jurisdiction to
entertain respondent’s appeal from the NMCCA’s judg
ment. When exercising its jurisdiction, the CAAF’s au
thority is confined “to matters of law” connected to “the
findings and sentence as approved by the convening au
thority and as affirmed or set aside . . . by the Court of
Criminal Appeals,” §867(c), but these limitations pose no
obstacle to respondent’s requested review of the NMCCA’s
decision. Respondent’s Sixth Amendment claim presents
a “matte[r] of law” “with respect to the [guilty] findings . . .
as approved by the [special court-martial] and as affirmed
. . . by the Court of Criminal Appeals.” Ibid. The CAAF
had subject-matter jurisdiction to review the NMCCA’s
denial of respondent’s petition challenging the validity of
his original conviction.
                             C
  The Government counters that Article 76 of the UCMJ,
10 U. S. C. §876, “affirmatively prohibit[s] the type of
collateral review sought by respondent.” Brief for United
States 18. That is incorrect. The Government’s argument
commits the error of “conflating the jurisdictional question
                 Cite as: 556 U. S. ____ (2009)           11

                     Opinion of the Court

with the merits” of respondent’s petition. Arthur Andersen
LLP, ante, at 3. Article 76 states in relevant part:
       “The appellate review of records of trial provided by
    this chapter, the proceedings, findings, and sentences
    of courts-martial as approved, reviewed, or affirmed
    as required by this chapter, and all dismissals and
    discharges carried into execution under sentences by
    courts-martial following approval, review, or affirma
    tion as required by this chapter, are final and conclu
    sive. Orders publishing the proceedings of courts
    martial and all action taken pursuant to those pro
    ceedings are binding upon all departments, courts,
    agencies, and officers of the United States . . . .” 10
    U. S. C. §876.
Article 76 codifies the common-law rule that respects the
finality of judgments. Schlesinger v. Councilman, 420
U. S. 738, 749 (1975). Just as the rules of finality did not
jurisdictionally bar the court in Morgan from examining
its earlier judgment, neither does the principle of finality
bar the NMCCA from doing so here.
   The Government may ultimately be correct that the
facts of respondent’s case are insufficient to set aside the
final judgment that Article 76 makes binding. No doubt,
judgment finality is not to be lightly cast aside; and courts
must be cautious so that the extraordinary remedy of
coram nobis issues only in extreme cases. But the long
recognized authority of a court to protect the integrity of
its earlier judgments impels the conclusion that the final
ity rule is not so inflexible that it trumps each and every
competing consideration. Our holding allows military
courts to protect the integrity of their dispositions and
processes by granting relief from final judgments in ex
traordinary cases when it is shown that there were fun
damental flaws in the proceedings leading to their issu
ance.     The Government remains free to argue that
12               UNITED STATES v. DENEDO

                      Opinion of the Court

respondent’s is a merely ordinary case that is not entitled
to extraordinary relief. But respondent’s entitlement to
relief is a merits question outside the scope of the jurisdic
tional question presented.
   The Government’s contention that coram nobis permits
a court “to correct its own errors, not . . . those of an infe
rior court,” Brief for United States 36, can be disposed of
on similar grounds. Just as respondent’s request for
coram nobis does not confer subject-matter jurisdiction,
the Government’s argument that the relief should not
issue “in light of the writ’s traditional scope” does not
undermine it, ibid. (emphasis deleted). In sum, the Gov
ernment’s argument speaks to the scope of the writ, not
the NMCCA’s jurisdiction to issue it. The CAAF rejected
the former argument. Only the latter one is before us.
   We hold that Article I military courts have jurisdiction
to entertain coram nobis petitions to consider allegations
that an earlier judgment of conviction was flawed in a
fundamental respect. That conclusion is consistent with
our holding that Article III courts have a like authority.
Morgan, 346 U. S., at 508. The result we reach today is of
central importance for military courts. The military jus
tice system relies upon courts that must take all appropri
ate means, consistent with their statutory jurisdiction, to
ensure the neutrality and integrity of their judgments.
Under the premises and statutes we have relied upon
here, the jurisdiction and the responsibility of military
courts to reexamine judgments in rare cases where a
fundamental flaw is alleged and other judicial processes
for correction are unavailable are consistent with the
powers Congress has granted those courts under Article I
and with the system Congress has designed.
                       *     *    *
  We do not prejudge the merits of respondent’s petition.
To be sure, the writ of error coram nobis is an extraordi
                  Cite as: 556 U. S. ____ (2009)                 13

                      Opinion of the Court

nary writ; and “an extraordinary remedy . . . should not be
granted in the ordinary case.” Nken v. Holder, ante, at 1
(KENNEDY, J., concurring). The relative strength of re
spondent’s ineffective-assistance claim, his delay in lodg
ing his petition, when he learned or should have learned of
his counsel’s alleged deficiencies, and the effect of the rule
of judgment finality expressed in Article 76 are all factors
the NMCCA can explore on remand. We hold only that
the military appellate courts had jurisdiction to hear
respondent’s request for a writ of coram nobis. The judg
ment of the CAAF is affirmed, and the case is remanded
for further proceedings consistent with this opinion.

                                                   It is so ordered.
                 Cite as: 556 U. S. ____ (2009)            1

                   Opinion of ROBERTS, C. J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 08–267
                         _________________


  UNITED STATES, PETITIONER v. JACOB DENEDO
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE ARMED FORCES
                        [June 8, 2009]

   CHIEF JUSTICE ROBERTS, with whom JUSTICE SCALIA,
JUSTICE THOMAS, and JUSTICE ALITO join, concurring in
part and dissenting in part.
   The Court’s approach is simple: Jurisdiction to issue
writs of coram nobis is a “belated extension” of a court’s
original, statutory jurisdiction. Ante, at 8. The military
courts here had original jurisdiction over Denedo’s case.
Those courts therefore have implicit “extended” jurisdic-
tion to consider Denedo’s coram nobis petition.
   The flaw in this syllogism is at the first step: The only
arguable authority for the proposition that coram nobis
jurisdiction marches hand in hand with original jurisdic-
tion is a footnote in United States v. Morgan, 346 U. S. 502
(1954), and that case concerned Article III courts. The
military courts are markedly different. They are Article I
courts whose jurisdiction is precisely limited at every turn.
Those careful limits cannot be overridden by judicial
“extension” of statutory jurisdiction, or the addition of a
“further step” to the ones marked out by Congress. Ante,
at 9 (internal quotation marks omitted).
   I agree with the majority that this Court has jurisdic-
tion to review the decision below, but respectfully dissent
from its holding that military courts have jurisdiction to
issue writs of coram nobis.
2                UNITED STATES v. DENEDO 


                    Opinion of ROBERTS, C. J. 


                               I

   “Traditionally, military justice has been a rough form of
justice emphasizing summary procedures, speedy convic
tions and stern penalties with a view to maintaining
obedience and fighting fitness in the ranks.” Reid v. Cov
ert, 354 U. S. 1, 35–36 (1957) (plurality opinion). Courts
martial are composed of active service members who sit
only to hear the particular case before them. Once a
court-martial reaches a judgment and imposes a sentence,
it is dissolved, and its members return to their regular
duties.
   Prior to the Uniform Code of Military Justice (UCMJ),
military courts of appeals did not exist. If a service mem
ber wanted to challenge a court-martial conviction, he
pursued a collateral attack in an Article III court. There,
review was limited to whether the conviction was void
“because of lack of jurisdiction or some other equally fun
damental defect,” Schlesinger v. Councilman, 420 U. S.
738, 747 (1975); beyond that, Article III courts adhered to
“the general rule that the acts of a court martial, within
the scope of its jurisdiction and duty, cannot be controlled
or reviewed in the civil courts,” Smith v. Whitney, 116
U. S. 167, 177 (1886).
   The UCMJ established a “complete system of [military]
review,” Burns v. Wilson, 346 U. S. 137, 140 (1953) (plu
rality opinion), including direct review in what are now
the Courts of Criminal Appeals (CCAs) and the Court of
Appeals for the Armed Forces (CAAF). But in keeping
with the historical backdrop against which these courts
were created, Congress did not grant military courts of
appeals “broad responsibility with respect to administra
tion of military justice”; on the contrary, their jurisdiction
is “narrowly circumscribed” by the governing statutes.
Clinton v. Goldsmith, 526 U. S. 529, 534, 535 (1999) (in
ternal quotation marks omitted).
                 Cite as: 556 U. S. ____ (2009)           3

                   Opinion of ROBERTS, C. J.

   The CCAs provide direct, record-based review of court
martial judgments, but they may only review cases re
ferred by the judge advocate general, who in turn refers
only those cases in which specific sentences are imposed.
10 U. S. C. §§866(b), (c). When reviewing that subset of
court-martial judgments, a CCA “may act only with re
spect to the findings and sentence as approved by the
convening authority.” §866(c). If a case is reviewed by the
CCA, the CCA’s decision may then be reviewed by the
CAAF. §867(a). But that court, too, conducts limited
direct review: It “may act only with respect to the findings
and sentence as approved by the convening authority and
as affirmed or set aside as incorrect in law by the [CCA].”
§867(c). Once direct review in the CCA and the CAAF is
complete, and review in this Court is exhausted or waived,
a judgment as to the legality of the court-martial proceed
ings is final, and the sentence imposed may be executed.
§871(c)(1).
   The UCMJ provides only one avenue for reconsideration
of a final court-martial conviction: a petition for a new
trial under Article 73. See §873. An Article 73 petition
may be brought “within two years after approval by the
convening authority of a court-martial sentence,” meaning
it may be brought before or after a conviction becomes
final. Ibid. If direct review is still pending before a CCA
or the CAAF when the petition is filed, the judge advocate
general (to whom the petition must be directed) will refer
the petition to that court. Ibid. But once the conviction is
final, only the judge advocate general may act on an Arti
cle 73 petition. Ibid.
   Article 76 “ ‘describ[es] the terminal point for proceed
ings within the court-martial system.’ ” Councilman,
supra, at 750 (quoting Gusik v. Schilder, 340 U. S. 128,
132 (1950)). Under that provision, final court-martial
judgments are “binding upon all departments, courts,
agencies, and officers of the United States, subject only to
4                   UNITED STATES v. DENEDO

                        Opinion of ROBERTS, C. J.

action upon a petition for a new trial [under Article 73],”
or to action by the appropriate Secretary or the President.
10 U. S. C. §876 (emphasis added). Once an Article 73
petition is denied, a service member has no relief left to
seek within the court-martial system. See Gusik, supra,
at 133–134.1
   Federal courts are authorized to issue extraordinary
writs such as coram nobis only as “necessary or appropri
ate in aid of their respective jurisdictions.” 28 U. S. C.
§1651(a). The All Writs Act “confine[s] the power of the
CAAF to issuing process ‘in aid of’ its existing statutory
jurisdiction” and “does not enlarge that jurisdiction.”
Goldsmith, supra, at 534–535; see also Noyd v. Bond, 395
U. S. 683, 695, n. 7 (1969) (although military courts can
issue extraordinary writs in aid of their direct review
jurisdiction, “[a] different question would, of course, arise
in a case which the [courts are] not authorized to review
under the governing statutes”). The UCMJ grants mili
tary courts of appeals no jurisdiction over final court
martial judgments, so there is no jurisdiction for a post
conviction extraordinary writ to “aid.” A petition for co
ram nobis by its nature seeks postconviction review; it is
therefore beyond the scope of these courts’ “narrowly
circumscribed” statutory jurisdiction. Goldsmith, supra,
at 535.
                            II
  The majority overrides these careful limits on military
court jurisdiction by maintaining that later jurisdiction to

——————
   1 A court-martial conviction may still be collaterally attacked in an

Article III court, but that is because those courts possess jurisdiction
beyond that granted by the UCMJ. See, e.g., 28 U. S. C. §§2241, 1331.
We have repeatedly held that Article 76 “does not expressly effect any
change in the subject-matter jurisdiction of Art. III courts.” Schlesinger
v. Councilman, 420 U. S. 738, 749 (1975). Our cases have never ques
tioned that Article 76 limits the jurisdiction of military courts.
                  Cite as: 556 U. S. ____ (2009)            5

                    Opinion of ROBERTS, C. J.

issue coram nobis is a “belated extension” of the statutory
jurisdiction, that “jurisdiction to issue [coram nobis] de
rives from the earlier jurisdiction.” Ante, at 8, 9. The
authority the Court cites for this key jurisdictional analy
sis is—a footnote. See ante, at 8 (citing Morgan, 346 U. S.,
at 505, n. 4); ante, at 9 (same). Now, footnotes are part of
an opinion, too, even if not the most likely place to look for
a key jurisdictional ruling. But since footnote 4 plays such
an indispensable role in the majority’s analysis, it must be
read with care.
   The first thing you notice in doing so is that the footnote
does not mention the word “jurisdiction” at all. That is
because it has nothing to do with jurisdiction. The issue
addressed in the paragraph to which the footnote was
appended was “choice of remedy.” 346 U. S., at 505. The
Court concluded that coram nobis was the appropriate
one. The footnote simply addressed the concern that the
remedy might not be available because the Federal Rules
of Civil Procedure had abolished coram nobis as a remedy;
the concern was dismissed because the Court concluded
the criminal rules, not the civil rules, applied. Id., at 505,
n. 4; see also United States v. Keogh, 391 F. 2d 138, 140
(CA2 1968) (Friendly, J.) (“The problem to which the
footnote was addressed was that F. R. Civ. P. 60(b) had
abolished writs of error coram nobis”).
   The point is further confirmed by the text in the body of
the opinion: The Court’s conclusion in the paragraph in
which the footnote appears is that since the remedy
sought was “in the nature of . . . coram nobis,” the trial
court could “properly exercise its jurisdiction.” 346 U. S.,
at 505 (emphasis added). The issue was not the existence
of jurisdiction, but whether the court had the authority to
exercise it. The Court in the present case recognizes the
distinction. See ante, at 10 (“When exercising its jurisdic
tion, the CAAF’s authority is confined to matters of law”
(internal quotation marks omitted)); ante, at 9 (“The au
6                   UNITED STATES v. DENEDO

                        Opinion of ROBERTS, C. J.

thority to issue a writ under the All Writs Act is not a font
of jurisdiction”).
   Even accepting the majority’s reading of Morgan’s hith
erto obscure footnote, that reading would only establish
the “belated jurisdiction” theory for Article III courts. The
military courts are Article I courts. The distinction has
direct pertinence to the point at issue in this case.
   Legal doctrines “must be placed in their historical set
ting. They cannot be wrenched from it and mechanically
transplanted into an alien, unrelated context without
suffering mutilation or distortion.” Reid, 354 U. S., at 50
(Frankfurter, J., concurring in result). The Article III
courts have been given broad jurisdiction. I can under
stand, if not necessarily agree with, the notion that they
might enjoy some implicit “long-recognized authority” to
correct their earlier judgments. See ante, at 11. But not
so for Article I courts. The principle that Congress defines
the jurisdiction of the lower federal courts “applies with
added force to Article I tribunals.” Ante, at 7. That is
especially true with respect to military courts. The mili
tary justice system is the last place courts should go about
finding “extensions” of jurisdiction beyond that conferred
by statute.
   As we expressly recognized in Goldsmith, “there is no
source of continuing jurisdiction for the CAAF over all
actions administering sentences that the CAAF at one
time had the power to review.” 526 U. S., at 536 (empha
sis added). Since the UCMJ grants military courts no
postconviction jurisdiction, conferring on them perpetual
authority to entertain coram nobis petitions plainly con
travenes that basic principle.2
——————
  2 Once you get into the business of extending jurisdiction, it can be

hard to stop. Denedo is no longer in the military. Ante, at 2. Military
courts lack jurisdiction over “civilian ex-soldiers who ha[ve] severed all
relationship with the military and its institutions.” United States ex
rel. Toth v. Quarles, 350 U. S. 11, 14 (1955). In the event coram nobis
                     Cite as: 556 U. S. ____ (2009) 
                  7

                       Opinion of ROBERTS, C. J. 


                             III 

   Even if the majority’s reading of Morgan’s footnote could
be transplanted to the military context, the majority’s
conclusion would still not follow. “ ‘[T]he All Writs Act is a
residual source of authority to issue writs that are not
otherwise covered by statute. Where a statute specifically
addresses the particular issue at hand, it is that authority,
and not the All Writs Act, that is controlling.’ ” Carlisle v.
United States, 517 U. S. 416, 429 (1996) (quoting Pennsyl
vania Bureau of Correction v. United States Marshals
Service, 474 U. S. 34, 43 (1985)).
   The UCMJ contains not one, but two provisions specifi
cally limiting the circumstances under which postconvic
tion relief (other than action by the appropriate Secretary
or the President) may be obtained within the court-martial
system. First, Article 73 provides that, “within two years
after approval by the convening authority of a court
martial sentence, the accused may petition the Judge
Advocate General for a new trial on the grounds of newly
discovered evidence or fraud on the court.” 10 U. S. C.
§873. The only relief available under this “special post
conviction remedy” is a new trial, Burns, 346 U. S., at 141
(plurality opinion), and even that may be granted only in
an expressly circumscribed timeframe (two years) and set
of circumstances (newly discovered evidence or fraud on
the court). Article 73 stands in stark contrast to coram
nobis, which the majority characterizes as a writ infinitely
available “to redress a[ny] fundamental error.” Ante, at 6;
see Morgan, supra, at 512 (“fundamental error” not lim
ited to jurisdictional defects or errors on the face of the
——————
does issue with respect to a former service member, the Government
maintains it would lack jurisdiction to retry. Tr. of Oral Arg. 56–57;
see 10 U. S. C. §§802–803. Avoiding that extraordinary result would
require another “belated extension” of the original court-martial pro
ceeding, expanding the jurisdiction of military courts to try individuals
who have long since severed their ties to the military.
8                UNITED STATES v. DENEDO

                   Opinion of ROBERTS, C. J.

record).
   To be sure, the limited nature of relief available under
Article 73 might lead one to question whether that is truly
the only postconviction relief the UCMJ permits. “You’re
in the Army now” is a sufficient answer to such concerns;
the relief available looks positively extravagant in light of
the prior history and tradition of military justice. In any
event, as the majority recognizes, see ante, at 11, Article
76 makes clear that all court-martial judgments “carried
into execution” after completion of direct review are “final
and conclusive,” 10 U. S. C. §876. Contrary to the major
ity’s assertion, that language does not simply “codif[y] the
common-law rule that respects the finality of judgments.”
Ante, at 11. In fact, Article 76 does not stop there. It goes
on to instruct that final court-martial judgments are
binding “subject only to action upon a petition for a new
trial [under Article 73],” or action by the appropriate
Secretary or the President. 10 U. S. C. §876 (emphasis
added).
   In light of these provisions, only Article 73 provides any
authority to the CCAs or the CAAF, and even that narrow
authority is limited to pending cases. Once a conviction is
final, only the judge advocate general can provide relief.
See supra, at 3; 10 U. S. C. §873. To the extent the CCAs
or the CAAF could be deemed to have some inherent
continuing authority to issue writs of coram nobis, Articles
73 and 76 extinguish it.
                              IV
  The Government goes on to argue that even if military
courts have jurisdiction to issue writs of coram nobis, and
even if Articles 73 and 76 do not bar such relief, the courts
still lack authority to issue coram nobis, because the writ
is neither “necessary” nor “appropriate” to the court
martial system of justice. See 28 U. S. C. §1651(a) (federal
courts “may issue all writs necessary or appropriate in aid
                  Cite as: 556 U. S. ____ (2009)            9

                    Opinion of ROBERTS, C. J.

of their respective jurisdictions”). Coram nobis allows the
court that issued a judgment to correct its own errors of
fact. See Morgan, 346 U. S., at 507, n. 9 (“ ‘If a judgment
in the King’s Bench be erroneous in matter of fact only, . . .
it may be reversed in the same court, by writ of error
coram nobis’ ” (quoting 2 W. Tidd, Practice of the Courts of
King’s Bench, and Common Pleas 1136 (4th Am. ed. 1856);
some emphasis added)); see also ante, at 11 (referring to
“authority of a court to protect the integrity of its earlier
judgments” (emphasis added)). But a court-martial is not
a standing court. On a case-by-case basis, “[i]t is called
into existence for a special purpose and to perform a par
ticular duty. When the object of its creation has been
accomplished it is dissolved.” Runkle v. United States, 122
U. S. 543, 555–556 (1887); see also 66 M. J. 114, 124
(CAAF 2008) (a court-martial “does not have independent
jurisdiction over a case after the military judge authenti
cates the record and the convening authority forwards the
record after taking action”). Because the court-martial
that issues the conviction no longer exists once the convic
tion is final, there is no court to which a postconviction
petition for coram nobis could be directed.
   The absence of standing courts-martial is no mere tech
nicality, but rather an integral and intentional part of the
military justice system. “Court-martial jurisdiction sprang
from the belief that within the military ranks there is need
for a prompt, ready-at-hand means of compelling obedience
and order.” United States ex rel. Toth v. Quarles, 350 U. S.
11, 22 (1955). But meeting that need requires expending
significant military resources, and “[t]o the extent that
those responsible for performance of [the military’s] pri
mary function are diverted from it by the necessity of
trying cases, the basic fighting purpose of armies is not
served.” Id., at 17. Accordingly, courts-martial, composed
of active duty military personnel, have always been called
into existence for a limited purpose and duration.
10               UNITED STATES v. DENEDO

                    Opinion of ROBERTS, C. J.

   It is no answer that the CCAs and the CAAF are stand
ing courts that could act as substitutes for coram nobis
purposes. As this case illustrates, those courts are not
equipped to handle the kind of factfinding necessary to
resolve claims that might be brought on coram nobis.
Instead, the CCAs will have to resort to the procedures
invented by United States v. DuBay, 17 U. S. C. M. A. 147,
37 C. M. R. 411 (1967), under which a new convening
authority will refer a case to a new court-martial, and task
various military personnel who have no prior familiarity
with the case to conduct an out-of-court evidentiary hear
ing on the merits of the petitioner’s claim. Id., at 149, 37
C. M. R., at 413. This “unwieldy and imperfect system”
will undoubtedly divert valuable military resources, 66
M. J., at 136 (Ryan, J., dissenting), all in aid of postconvic
tion relief Congress specifically withheld.
   The Court expressly declines to consider the Govern
ment’s “necessary or appropriate” argument: “[T]he Gov
ernment’s argument speaks to the scope of the writ, not
the [CCA’s] jurisdiction to issue it. The CAAF rejected the
former argument. Only the latter one is before us.” Ante,
at 12. The Court may well be correct in dividing the ques
tions into separate pigeonholes. But the Government’s
argument, even if an argument about authority rather
than jurisdiction, applies to every coram nobis case, given
the nature of the military justice system. It is curious to
conclude that military courts have jurisdiction, while not
considering a raised and briefed argument that they may
never exercise it.
                       *     *     *
   Since the adoption of the UCMJ, “Congress has gradu
ally changed the system of military justice so that it has
come to more closely resemble the civilian system.” Weiss
v. United States, 510 U. S. 163, 174 (1994). “But the mili
tary in important respects remains a specialized society
                 Cite as: 556 U. S. ____ (2009)           11

                   Opinion of ROBERTS, C. J.

separate from civilian society.” Ibid. (internal quotation
marks omitted). Neither the jurisdiction nor the powers of
Article III courts are necessarily appropriate for military
courts, and Congress’s contrary determinations in this
area are entitled to “the highest deference.” Loving v.
United States, 517 U. S. 748, 768 (1996). Rather than
respect the rule that military courts have no jurisdiction to
revisit final convictions, the majority creates an exception
that swallows it. Because I would hold the military courts
to the statutory restraints that govern them, I respectfully
dissent.